EXHIBIT COMPOSITE COPY OF ARTICLES OF INCORPORATION OF NYER MEDICAL GROUP, INC. Adopted December 10, 1988 and amended on each of December 28, 1991, November 27, January 20, 1997, July 20, 2004 and January 29, 2008 Article I - Name The name of the Company is Nyer Medical Group, Inc. Article II - Commencement The Company shall commence on the date of execution and acknowledgment of these Articles. Article III - Purpose The Company is organized for the purpose of transacting any or all lawful business. Article IV - Capital Stock Section 4.1 Common Stock.The Company is authorized to issue 25,000,000 shares of common stock, $.0001 par. Section 4.2 Preferred Stock. (a)The Company is authorized to issue 2,505,000 shares of preferred stock, $.001 par value (the “Preferred Stock”). (b)Of these shares of Preferred Stock, 5,000 shall be designated as Class A Preferred Stock, each share of which shall have 1,000 votes on all matters at which shares of common stock are entitled to vote.Class A Preferred Stock shall have no other rights different than common stock. (c)The remaining 2,500,000 shares of Preferred Stock shall be designated as Class B Preferred Stock.All Class B Preferred Stock is subject to issuance by the Board in one or more series and through the filing of a certificate pursuant to the applicable law of the State of Florida.Of the 2,500,000 shares of Preferred Stock designated as Class B Preferred Stock, 2,000 shares are designated Series 2 Class B Preferred Stock (the “Series 2 Stock”). (d)Of the Class B Preferred Stock, 2,500 shares of Series 1 Class B Preferred Stock (the “Series 1 Stock”) may be issued.The Series 1 Stock is not convertible into common stock but carries the right to 2,000 votes per share on all matters requiring a vote of the common shareholders and preferred shareholders.In all other respects, the Series 1 Stock shall be treated like common stock except where otherwise provided by the Florida Statutes. (e)Except as expressly limited by Chapter 607, Florida Statutes, as amended from time to time, or its successor legislation, as amended from time to time, the authority of the Board with respect to each series shall include, but not be limited to, determination of the following: (i)Whether that series shall have voting rights, in addition to the voting rights provided by law, and if so, the terms of such voting rights; (ii)The number of shares constituting that series and the distinctive designation of that series; (iii)The dividend rate on the shares of that series, whether dividends shall be cumulative, and if so, from which date or dates, and the relative rights of priority, if any, are paid on dividends on shares of that series; (iv)Whether that series shall have conversion privileges, and if so, the terms and conditions of such conversion, including provision for adjustment of the conversion rate in such events as the Board shall determine; (v)Whether or not the shares of that series shall be redeemable, and if so, the terms and conditions of such redemption, including the date or dates upon or after which they shall be redeemable, and the amount per share payable in case of redemption, which amount may vary under different conditions and at different redemption dates; (vi)Whether that series shall have a sinking fund for the redemption or purchase of shares of that series, and if so, the terms and amount of such sinking fund; (vii)The rights of the shares of that series in the event of voluntary or involuntary liquidation, dissolution or winding up of the corporation, and the relative rights of priority, if any, of payment of shares of that series; and (viii)Any other relative rights, preferences and limitations of that series. Section 4.3Voting Rights.The Series 2 Stock carries the right to 2,000 votes per share on all matters requiring the vote of the common shareholders and preferred shareholders. Section 4.4Conversion Into Common Stock. (a)Conversion Right.At any time upon the happening of any of the events described in Sections 4.6(c)(ii) or (iii), below, each holder of Series 2 Stock (the “Shareholders”) shall have the right, but not the obligation, to convert all or any portion of the shares of Series 2 Stock held by such Shareholder into common stock of the Company, $0.0001 par value per share (“Common Stock”) by written notice (the “Conversion Notice”).The Conversion Notice shall -2- set forth the number of shares of Series 2 Stock the Shareholder wishes to convert (the “Conversion Amount”). (b)Mandatory Conversion.On February 4, 2011, or such later date as the following conditions are met in their entirety, all of the shares of Series 2 Stock shall be converted into Common Stock provided that (i) no event of default has occurred and is continuing beyond any applicable cure periods under those certain promissory notes dated as of February 4, 2008 issued by the Company to Mark Dumouchel, David Dumouchel, Wayne Gunter, Donato Mazzola, Lucille Curry and Michael Curry, individually or as a group, or the promissory note evidencing the indebtedness of the Company to KeyBank and (ii) the resale of Common Stock issuable upon conversion is covered by a registration statement filed and effective in accordance with the Securities Act of 1933, and the rules and regulations of the Commission thereunder, all as from time to time in effect.
